Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

by and among

 

CORGENIX MEDICAL CORPORATION

 

FINANCIÈRE ELITECH SAS

 

AND

 

WESCOR, INC.

 

 

July 12, 2010

 

--------------------------------------------------------------------------------


 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into
effective as of July 12, 2010 (the “Effective Date”), by and among Corgenix
Medical Corporation, a Nevada corporation (the “Company”), Financière Elitech
SAS, a société par actions simplifiée organized under the laws of France
(“Elitech”), and Wescor, Inc., a Utah corporation and subsidiary of Elitech
(“Investor”).

 

WHEREAS, Investor desires to purchase shares of the Company’s common stock and
acquire the right to purchase additional shares of common stock pursuant to the
terms of warrants, on the terms and conditions set forth herein;

 

WHEREAS, the Company desires to issue to Investor shares of the Company’s common
stock and grant to Investor the right to purchase additional shares of common
stock pursuant to the terms of such warrants, subject to the terms and
conditions set forth herein; and

 

WHEREAS, Elitech desires to enter into or to cause either Investor or an
Affiliate of Investor to enter into two agreements in connection with the
issuance of common shares and warrants to Investor, namely: (i) a distribution
agreement with the Company to serve as the Company’s exclusive distributor of
certain products worldwide, except in North America; and (ii) a joint product
development agreement pursuant to which the Company and Elitech, or an Affiliate
of Elitech, will collaborate on the development of certain products.

 

NOW, THEREFORE, in consideration of the promises, covenants and conditions
contained herein, the parties mutually agree as follows:

 

1.                                      DEFINITIONS.  For purposes of this
Agreement, the following terms will have the following meanings:“Act” means the
United States Securities Act of 1933, as amended.

 

“Actual Trading Day” means any day on which a trade of Common Stock occurs using
the facilities of the OTC Bulletin Board (OTCBB) regulated quotation service.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

 

“Assignment and Assumption Agreement” means that certain Assignment and
Assumption Agreement substantially in the form attached as Exhibit A.

 

“Blue Sky Laws” means any state law in the United States that regulates the
offering and sale of securities.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day, other than a Saturday or Sunday and other than a
day that banks in the State of Colorado are generally authorized or required by
applicable law to be closed.

 

“Change of Control” means a change in ownership or control of the Company
through

 

1

--------------------------------------------------------------------------------


 

any of the following transactions: (i) a merger, consolidation or other
reorganization of the Company with another entity, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor entity are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; (ii) a sale, transfer
or other disposition of all or substantially all of the Company’s assets; or
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s shareholders.  For purposes of this
Agreement, the following will not constitute a Change of Control under this
Agreement: (x) any registered public offering of the Company’s securities;
(y) any Permitted Stock Sales; or (z) a Common Stock dividend or stock split
distributable on a pro-rata basis to all holders of Common Stock.

 

“Closing” or “Closings” means the First Closing Date, Second Closing Date and/or
Third Closing Dates, collectively, or individually, as applicable.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock of the Company, $.001 par value, per
share.

 

“Company Subsidiaries” means Corgenix, Inc., a Delaware corporation, and
Corgenix U.K. Ltd., a corporation organized under the laws of the United Kingdom
(“Corgenix U.K. Ltd.”).

 

“Disclosure Materials” means the Company’s most recent annual filing on
Form 10-K, all Forms 10-Q filed since the Company’s most recent Form 10-K, and
all Forms 8-K filed since the date of the Company’s last Form 10-Q, including
all reports, schedules, forms, statements, exhibits and other documents required
to be filed therewith.

 

“Distribution Agreement” means that certain Master Distribution Agreement
substantially in the form attached as Exhibit B and effective as of the First
Closing Date by and between the Company and Elitech UK Limited, a private
limited company organized under the laws of the United Kingdom and a subsidiary
of Elitech (“Elitech UK Limited”), as such agreement may be amended, restated or
replaced from time to time.

 

“Distributorship Agreements” has the meaning set forth in Section 7.1.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“First Closing Date” has the meaning set forth in Section 2.1(A).

 

“First Tranche” means the purchase and sale of the First Tranche Shares and
issuance of the First Tranche Warrant.

 

“First Tranche Shares” has the meaning set forth in Section 2.1(A).

 

2

--------------------------------------------------------------------------------


 

“First Tranche Warrant” has the meaning set forth in Section 2.1(B).

 

“GAAP” means United States generally accepted accounting principles.

 

“Investor’s Designee” has the meaning set forth in Section 11.1.

 

“Joint Product Development Agreement” means that certain Joint Product
Development Agreement substantially in the form attached as Exhibit C and
effective as of the First Closing Date, as it may be amended, restated or
replaced from time to time.

 

“Legend” has the meaning set forth in Section 6.1(F)(i).

 

“Notice of an Offer” has the meaning set forth in Section 12.2.

 

“Offer Period” has the meaning set forth in Section 12.3.

 

“Permitted Stock Sales” means any one or more of the following: (i) the grant or
issuance of Common Stock or any option, warrant or other right to purchase
Common Stock (or securities exercisable or convertible therefore) to any
employee or consultant of the Company pursuant to a plan authorized by the Board
of Directors or otherwise pursuant to authority of the Board of Directors; or
(ii) the issuance of any Common Stock upon exercise or conversion of any right,
warrant, option or contract outstanding as of the date of this Agreement.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Closing Date” has the meaning set forth in Section 2.2(A).

 

“Second Tranche” means the purchase and sale of the Second Tranche Shares and
issuance of the Second Tranche Warrant.

 

“Second Tranche Milestone” has the meaning set forth in Section 2.2(C).

 

“Second Tranche Shares” has the meaning set forth in Section 2.2(A).

 

“Second Tranche Warrant” has the meaning set forth in Section 2.2(B).

 

“Share Purchase Price” means the per share price of Common Stock to be purchased
pursuant to this Agreement or the Warrants and will be calculated as follows:
(i) the average of the closing price for the immediately preceding
five (5) Actual Trading Days multiplied by (ii) one hundred thirty
percent (130%); provided, however, if such Share Purchase Price is less than
$0.15, then the Share Purchase Price will be $0.15, and if the Share Purchase
Price is greater than $0.20, then the Share Purchase Price will be $0.20.  All
calculations made pursuant to this formula will be made to the nearest cent.

 

“Third Closing Date” has the meaning set forth in Section 2.3(A).

 

3

--------------------------------------------------------------------------------


 

“Third Tranche” means the purchase and sale of the Third Tranche Shares and
issuance of the Third Tranche Warrant.

 

“Third Tranche Milestone” has the meaning set forth in Section 2.3(C).

 

“Third Tranche Shares” has the meaning set forth in Section 2.3(A).

 

“Third Tranche Warrant” has the meaning set forth in Section 2.3(B).

 

“Transaction Documents” means this Agreement, the First Tranche Warrant, the
Distribution Agreement, the Joint Product Development Agreement, the Second
Tranche Warrant and the Third Tranche Warrant, as applicable, and each other
agreement and document executed by the Company, Elitech, Investor, or their
respective Affiliates, in connection with the transactions contemplated by this
Agreement.

 

“Warrants” means, collectively, the First Tranche Warrant, Second Tranche
Warrant and Third Tranche Warrant.

 

2.                                      PURCHASE AND SALE OF STOCK & ISSUANCE OF
WARRANTS.

 

2.1.                              First Tranche.

 

(A)                              Purchase of First Tranche Shares.  On July 16,
2010, at 10:00 a.m. Mountain Standard Time, or on such other date as the parties
agree to in writing (the “First Closing Date”), the Company will sell to
Investor and Investor will purchase from the Company the total number of shares
of Common Stock (rounded up to the next whole share in the event of a fractional
share) equal to One Million Two Hundred Fifty Thousand and 00/100 United States
dollars (US$1,250,000.00) divided by the Share Purchase Price (to be determined
as of the First Closing Date) (“First Tranche Shares”).

 

(B)                                Issuance of First Tranche Warrant.  On the
First Closing Date, and for no additional consideration, the Company will issue
a warrant in substantially the same form attached hereto as Exhibit D (the
“First Tranche Warrant”) to purchase a number of shares equal to fifty
percent (50%) of the First Tranche Shares (rounded to the next whole share), at
a per share exercise price equal to the Share Purchase Price.

 

2.2.                              Second Tranche.

 

(A)                              Purchase of Second Tranche Shares.  On or
before the six (6) month anniversary of the First Closing Date, or on such other
date as the parties agree to in writing, subject to completion of the Second
Tranche Milestone as set forth in Section 2.2(C) below (the “Second Closing
Date”), the Company will sell to Investor and Investor will purchase from the
Company the total number of shares of Common Stock (rounded up to the next whole
share in the event of a fractional share) equal to Two Hundred Fifty Thousand
and 00/100 United States dollars (US$250,000.00) divided by the Share Purchase
Price (“Second Tranche Shares”).

 

(B)                                Issuance of Second Tranche Warrant.  On the
Second Closing Date, provided the Second Tranche Shares have been purchased, and
for no additional consideration,

 

4

--------------------------------------------------------------------------------


 

the Company will issue a warrant (the “Second Tranche Warrant”) to purchase a
number of shares equal to fifty percent (50%) of the Second Tranche Shares
(rounded to the next whole share), at a per share exercise price equal to the
Share Purchase Price.

 

(C)                                Achievement of Second Tranche Milestone.  On
or before the six (6) month anniversary of the First Closing Date, the Company
will transfer and assign all distribution agreements that are related to the
sale of Company products in any jurisdiction outside of North America, and
Elitech will cause Elitech UK Limited to assume all such agreements in
accordance with Article 7 (“Second Tranche Milestone”).

 

2.3.                              Third Tranche.

 

(A)                              Purchase of Third Tranche Shares.  On or before
the twelve (12) month anniversary of the First Closing Date, or on such other
date as the parties agree to in writing, subject to the completion of the Third
Tranche Milestone as set forth in Section 2.3(C) below (the “Third Closing
Date”), the Company will sell to Investor and Investor will purchase from the
Company the number of shares of Common Stock (rounded up to the next whole share
in the event of a fractional share) equal to Five Hundred Thousand and 00/100
United States dollars (US$500,000.00) divided by the Share Purchase Price
(“Third Tranche Shares”).

 

(B)                                Issuance of Third Tranche Warrant.  On the
Third Closing Date, provided the Third Tranche Shares have been purchased, and
for no additional consideration, the Company will issue a warrant (the “Third
Tranche Warrant”) to purchase a number of shares equal to fifty percent (50%) of
the Third Tranche Shares (rounded to the next whole share), at a per share
exercise price equal to the Share Purchase Price.

 

(C)                                Achievement of Third Tranche Milestone.  On
or before the twelve (12) month anniversary of the First Closing Date, the
Executive Committee (as that term is referred to in the Joint Product
Development Agreement) will have determined the feasibility of creating not less
than two (2) New Corgenix Assays (as that term is defined in the Joint Product
Development Agreement) in accordance with Article 9 (“Third Tranche Milestone”).

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  The Company represents, warrants and acknowledges to Elitech and
Investor as follows:

 

3.1.                              Organization, Good Standing and
Qualification.  Each of the Company and each of the Company Subsidiaries (i) has
been organized and is validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) is duly qualified and in good standing to
do business in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification necessary,
(iii) has all requisite power and authority to own or lease and operate its
properties and assets, and to carry on its business as now conducted and as
currently proposed to be conducted, and (iv) has obtained all licenses, permits,
franchises and other governmental authorizations necessary to the ownership or
operation of its properties or the conduct of its business.  Copies of the
Organizational Documents, as amended and currently in force, of the Company and
each of the Company Subsidiaries have been furnished by the Company to Elitech
and Investor for inspection. For purposes of this Agreement,

 

5

--------------------------------------------------------------------------------


 

“Organizational Documents” means, with respect to any entity, the certificate of
incorporation, bylaws and/or other similar governing documents of such entity.

 

3.2.                              Subsidiaries.  The Company owns all of the
equity interests in the Company Subsidiaries, and no third party possesses any
right to acquire any interest in the Company Subsidiaries.  Other than the
Company Subsidiaries, the Company does not own of record or beneficially any
securities in any other Person.

 

3.3.                              Requisite Power and Authority.  The Company
has all necessary corporate power and authority to execute and deliver the
Transaction Documents and to perform its obligations thereunder.  The execution
and delivery of the Transaction Documents, the performance of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of the Company.  Upon execution and delivery, the Transaction Documents will be
the valid and binding obligations of Investor, enforceable in accordance with
their terms, except as limited by (A) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (B) the application of general principles
of equity.

 

3.4.                              No Conflicts.  The execution and delivery of
each of the Transaction Documents does not or will not, as the case may be, and
the consummation of the transactions contemplated hereby and thereby will not,
conflict with, or result in any violation of, or constitute a default (with or
without notice or lapse of time, or both) under, or give rise to a material
penalty or right of termination, amendment, cancellation or acceleration of any
material obligation or the loss of a material benefit under, or the creation of
a lien or encumbrance on any material assets pursuant to (A) any provision of
the Organizational Documents of the Company or any Company Subsidiary or
(B) (x) any material obligation, instrument, permit, concession, franchise or
license of the Company or any Company Subsidiary, or (y) except as would not
reasonably be expected to have a material adverse effect on the Company or any
Company Subsidiary, any judgment, order, decree, statute, law, ordinance,
rule or regulation.

 

3.5.                              Capitalization.  As of the execution date of
this Agreement, the authorized capital stock of the Company consists of
200,000,000 shares of Common Stock and 5,000,000 shares of preferred stock, of
which 30,982,803 shares of Common Stock and 236,681 shares of redeemable
convertible preferred shares are issued and outstanding.  Additionally the
following options and warrants are outstanding: 2,440,000 shares are exercisable
through various stock options and 33,728,177 shares in the form of warrants are
exercisable.  Except as set forth above or otherwise disclosed in the Disclosure
Materials, there are no other authorized or outstanding shares of capital stock
of the Company or voting securities or commitments to issue any shares of
capital stock or voting securities of the Company other than pursuant to the
outstanding stock options and warrants of the Company referenced above.  No
bonds, debentures, notes or other indebtedness of the Company nor any of the
Company Subsidiaries having, or convertible into other securities having, the
right to vote on any matters on which stockholders may vote are authorized,
issued or outstanding.  There are no outstanding obligations of the Company or
any of the Company Subsidiaries to repurchase, redeem or otherwise acquire any
shares of capital stock of the Company or the Company Subsidiaries.  There is no
voting trust or other agreement to which the Company or any of the Company
Subsidiaries is a party or is bound, or, to the

 

6

--------------------------------------------------------------------------------


 

knowledge of the Company, to which any stockholder of such entity is a party or
is bound, with respect to the voting of the capital stock or other voting
securities of the Company or any Company Subsidiary.  The Company has the
ability to effect any action requiring the approval of the stockholders of any
of the Company Subsidiaries and to designate all of the members of the board of
directors or others performing similar functions of each of the Company
Subsidiaries.

 

3.6.                              Public Disclosure.

 

(A)                              Disclosure Materials.  The Company acknowledges
that the Company is a publicly held company and has made available to Investor
copies of the Disclosure Materials.  The Company has registered its Common Stock
pursuant to Section 12(g) of the Exchange Act, as amended, and the Common Stock
is quoted and traded on the OTCBB.  The Company has received no notice, either
oral or written, with respect to the continued quotation or trading of the
Common Stock on the OTCBB.  The Company has filed all Disclosure Materials with
the SEC.  No Company Subsidiary is required to file any form, report or other
document with the SEC or any similar securities regulatory authority in any
jurisdiction.  As of their respective dates (and, if amended or superseded by a
filing prior to the Effective Date, then on the date of such filing), the
Disclosure Materials complied in all material respects with the requirements of
the Exchange Act, as amended, and rules and regulations of the SEC promulgated
thereunder and the Disclosure Materials did not contain, nor will any of the
Company’s subsequent filings made after the Effective Date and prior to the
First Closing Date amending or superseding any Disclosure Materials contain, any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.  Subject to the
accuracy of the Investor’s representations in this Agreement, the sale of the
shares of Common Stock by the Company will not require registration under the
Act.

 

(B)                                Financial Statements.  Each of the financial
statements (including the related notes) included in the Disclosure Materials
presents or will present fairly, in all material respects, the consolidated
financial position and consolidated results of operations of the Company and the
Company Subsidiaries as of the respective dates or for the respective periods
set forth therein, all in conformity with GAAP consistently applied during the
periods involved except as otherwise noted therein, and subject, in the case of
the unaudited interim financial statements, to normal and recurring year-end
adjustments that have not been and are not expected to be material in amount,
and except that the unaudited financial statements need not contain footnotes. 
Since December 31, 2009, there has been no material change in the Company’s
accounting methods or principles except as described in the notes to the
consolidated financial statements of the Company contained in the Disclosure
Materials.  All of such Disclosure Materials, as of their respective dates (and
as of the date of any amendment to the respective Disclosure Materials),
complied and will comply as to form in all material respects with the applicable
requirements of the Act and the Exchange Act and the rules and regulations
promulgated thereunder.

 

(C)                                Contingent Liabilities.  Except (i) as set
forth in the consolidated balance sheets (and notes thereto) of the Company and
its consolidated Company Subsidiaries included in the Disclosure Materials, and
(ii) for liabilities or obligations incurred in the ordinary course of business
(none of which is a material liability resulting from breach of contract, breach
of

 

7

--------------------------------------------------------------------------------


 

warranty, tort, infringement, claim or lawsuit), since December 31, 2009,
neither the Company nor any Company Subsidiary has incurred any material
liabilities or material obligations of any nature (whether accrued, absolute,
contingent, asserted, liquidated or otherwise).

 

3.7.                              Compliance with Applicable Laws; Regulatory
Matters.  The Company and the Company Subsidiaries hold all permits, licenses,
certificates, franchises, registrations, variances, exemptions, orders and
approvals of all governmental entities (collectively, “Permits”) that are
material to the operation of their respective businesses, except for such
failures to have received such Permits as would not reasonably be expected to
have a material adverse effect on the Company.  The Company and the Company
Subsidiaries are in compliance with the terms of such Permits, except where the
failure to so comply would not reasonably be expected to have a material adverse
effect on the Company.  The businesses of the Company and of each Company
Subsidiary are not being and have not been conducted in violation of any law,
ordinance, regulation, judgment, decree, injunction, rule or order of
governmental entity, except for violations which would not reasonably be
expected to have a material adverse effect on the Company.  No investigation by
any governmental entity with respect to the Company or any of the Company
Subsidiaries is pending or, to the knowledge of the Company, threatened.

 

3.8.                              Valid Issuance of Stock.  The shares of Common
Stock to be purchased pursuant to this Agreement and stock issuable upon
exercise of the Warrants, when issued, sold and delivered in accordance with the
terms of this Agreement and the Warrants, as applicable, will be duly and
validly issued, fully paid and non assessable, free of any liens, charges,
claims, security interests or encumbrances, other than liens, charges, claims,
security interests and encumbrances created by or imposed upon the holders
thereof, and are not subject to preemptive rights or rights of first refusal
created by statute, the Company’s Articles of Incorporation or Bylaws or any
agreement to which the Company is a party or by which it is bound.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF
INVESTOR.  Investor represents, warrants and acknowledges to the Company as
follows:

 

4.1.                              Organization, Good Standing and
Qualification.  Investor is a corporation duly organized, validly existing and
in good standing under the laws of the State of Utah and has all requisite
corporate power and authority to own its properties and assets and to carry on
its business as now conducted and as presently proposed to be conducted. 
Investor is qualified to do business as a foreign corporation in each
jurisdiction where failure to be so qualified could have or cause a material
adverse effect.

 

4.2.                              Requisite Power and Authority.  Investor has
all necessary corporate power and authority under all applicable provisions of
law to execute and deliver the Transaction Documents and to perform its
obligations thereunder.  Upon execution and delivery, the Transaction Documents
will be the valid and binding obligations of Investor, enforceable in accordance
with their terms.

 

4.3.                              Consents.  All consents, approvals, orders,
authorizations or registration, qualification, designation, declaration or
filing with any governmental or banking authority on the part of Investor
required in connection with the consummation of the transactions

 

8

--------------------------------------------------------------------------------


 

contemplated in this Agreement have been or will have been obtained prior to,
and be effective as of the Closing.

 

4.4.                              Purchase Entirely for Own Account.  This
Agreement is made with Investor in reliance upon the Investor’s representation
to the Company, which by Investor’s execution of this Agreement Investor hereby
confirms that the shares of Common Stock to be acquired by Investor and the
Warrants to be issued will be acquired for investment for Investor’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same.  By
executing this Agreement, Investor further represents that Investor does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the shares of Common Stock to be purchased or the
Warrants to be issued.  Investor has not been formed for the specific purpose of
acquiring the shares of Common Stock or the Warrants to be issued.

 

4.5.                              Restricted Securities.  Investor understands
that none of the shares of Common Stock to be purchased pursuant to this
Agreement, the Warrants, or any shares of Common Stock issuable upon exercise of
the Warrants, have been, nor will they be, registered under the Act, by reason
of a specific exemption from the registration provisions of the Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of Investor’s representations as expressed herein.  Investor
understands that the shares of Common Stock to be purchased pursuant to this
Agreement, the Warrants and the shares of Common Stock issuable upon exercise of
the Warrants are “restricted securities” under applicable U.S. federal
securities laws and Blue Sky Laws and that, pursuant to these laws, Investor
must hold the shares of Common Stock to be purchased indefinitely unless they
are registered with the Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available.  Investor acknowledges that the Company has no
obligation to register or qualify for resale the Warrants or the shares of
Common Stock to be purchased pursuant to this Agreement or upon exercise of the
Warrants.  Investor further acknowledges that if an exemption from registration
or qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the shares of Common Stock to be purchased pursuant to this Agreement or
upon exercise of the Warrants, and on requirements relating to the Company which
are outside of Investor’s control, and which the Company is under no obligation
and may not be able to satisfy.

 

4.6.                              Investor Can Protect Its Own Interests.  By
reason of its, or of its management’s, business or financial
experience, Investor has the capacity to protect its own interests in connection
with the transactions contemplated in this Agreement.

 

4.7.                              Access to Information.  Investor has been
given access to all Company documents, records, and other information, has
received physical delivery of all those documents and records that it has
requested, and has had adequate opportunity to ask questions of, and has
received answers from, the Company’s officers, employees, agents, accountants
and representatives concerning the Company’s business, operations, financial
condition, assets, liabilities and all other matters relevant to its investment
in the shares of Common Stock to be

 

9

--------------------------------------------------------------------------------


 

purchased pursuant to this Agreement and the Warrants to be issued.  Investor
acknowledges that neither the Company nor any of its stockholders have made any
representations or warranties except to the extent expressly set forth in this
Agreement, the Transaction Documents or the Exhibits or schedules attached
hereto and thereto.

 

4.8.                              Foreign Investors.  If Investor is not a
United States person (as defined by Section 7701(a)(30) of the Code), Investor
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
shares of Common Stock to be purchased pursuant to this Agreement, the Warrants
to be issued or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the shares of Common Stock, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the shares of Common Stock to be
purchased pursuant to this Agreement or the Warrants to be issued.  Investor’s
subscription and payment for and continued beneficial ownership of the shares of
Common Stock will not violate any applicable securities or other laws of
Investor’s jurisdiction.

 

5.                                      COVENANTS OF THE PARTIES.

 

5.1.                              Approval of Customers.  It will be a condition
to closing the First Tranche that Investor will have the opportunity to conduct
a reference check and approve the input of the five (5) sample customers that
have been provided by the Company.  The Investor will complete its reference
check within three (3) Business Days of the Effective Date.

 

5.2.                              Amendment of Bylaws and Resolutions Approving
Transaction.  The Board of Directors will (A) amend the Company’s Bylaws to
permit the Company to opt out of any requirements under Nevada Revised Statutes
§§ 78.378 to 78.3793 relating to required approval of acquisition of a
controlling interest, and (B) duly adopt all necessary and appropriate
resolutions acknowledging that this Agreement and the transactions related
hereto are approved in accordance with Nevada Revised Statutes § 78.438(1).

 

5.3.                              Certain Actions to Close the First Tranche,
Second Tranche and Third Tranche.  Subject to the terms of this Agreement, each
party will use its commercially reasonable efforts to fulfill, and to cause to
be satisfied, the conditions in Articles 6, 8 and 10 (but with no obligation to
waive any such condition) and to consummate and effect the transactions
contemplated herein, including to cooperate with and assist each other in all
reasonable respects in connection with the foregoing.

 

5.4.                              Access to Information.  From the date hereof
through the respective Closings, subject to Section 11.2 and the Company’s
reasonable confidentiality precautions, the Company will permit, and will cause
the Company Subsidiaries to permit, Investor to have access during normal
business hours and upon reasonable notice from Investor, to the facilities,
personnel, books and records of the Company and the Company Subsidiaries for the
opportunity to investigate the Company and the Company Subsidiaries.  Investor
will conduct such investigation in a manner that does not unreasonably interfere
with the operations of the

 

10

--------------------------------------------------------------------------------


 

Company or the Company Subsidiaries and will not have access to any personnel
without the written consent of the Company or a Company Subsidiary, as
appropriate.

 

6.                                      CONDITIONS TO CLOSING THE FIRST TRANCHE.

 

6.1.                              Conditions to Investor’s Obligations. 
Investor’s obligations to purchase the First Tranche Shares and to otherwise
consummate the transactions contemplated in this Agreement at the First Closing
Date are subject to satisfaction of the following conditions:

 

(A)                              Accuracy of Representations and Warranties. 
The Company’s representations and warranties in this Agreement and in any
certificate or document delivered pursuant to this Agreement will be true and
correct in all material respects on and as of the First Closing Date as if made
again as of such date; provided, however, that each representation and warranty
of the Company in Section 3.1 will be true and correct in all respects on and as
of the First Closing Date as if made again as of such date.

 

(B)                                No Legal Action.  No federal, state or local
governmental authority of competent jurisdiction will have instituted any
proceedings to restrain, prohibit or otherwise challenge the legality or
validity of the transactions contemplated herein that has not been dismissed or
otherwise resolved in a manner that does not materially and adversely affect the
transactions contemplated herein, and no injunction, order or decree of any
federal, state or local governmental authority is in effect that restrains or
prohibits the purchase or sale of the shares of Common Stock or the consummation
of the other transactions contemplated herein.

 

(C)                                Election of Directors.  Effective as of the
First Closing Date, the Board of Directors will have approved of, in its
reasonable discretion and received all necessary approvals and consents to
appoint David Ludvigson to serve on the Board of Directors.

 

(D)                               Approval of Customers.  Investor will have
approved of the sampling of customers in accordance with Section 5.1.

 

(E)                                 Covenants.  The Company will have complied,
in all material respects, with the covenants set forth in Sections 5.1, 5.2, 5.3
and 5.4.

 

(F)                                 Company’s Deliverables.  The Company will
have delivered to Investor the following documents duly executed by the Company,
or on behalf of the Company:

 

(i)                                     a certificate representing the First
Tranche Shares being purchased by Investor, inclusive of the following legend
(hereinafter “Legend”):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER
SECURITIES LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR
TRANSFERRED OR OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT
UNDER THE

 

11

--------------------------------------------------------------------------------


 

SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH
SECURITIES IS THEN IN EFFECT, OR SUCH REGISTRATION UNDER THE SECURITIES ACT AND
OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 

(ii)                                  the First Tranche Warrant;

(iii)                               a copy of the Company’s Articles of
Incorporation, Bylaws, and resolutions of the Board of Directors approving the
transactions contemplated by this Agreement and appointing David Ludvigson to
serve on the Board of Directors, certified by the Secretary of the Company to be
true and correct as of the Closing Date;

(iv)                              a certificate dated as of the First Closing
Date and signed by the President of the Company certifying that all of the
representations and warranties of the Company comply with Section 6.1(A) and
that the Company has fulfilled the covenants in Sections 5.1 to 5.4;

(v)                                 the duly authorized and executed
Distribution Agreement; and

(vi)                              the duly authorized and executed Joint Product
Development Agreement.

 

6.2.                              Conditions to the Company’s Obligations.  The
Company’s obligations to sell the First Tranche Shares, to issue the First
Tranche Warrant and to otherwise consummate the transactions contemplated in
this Agreement at the First Closing Date are subject to satisfaction of the
following conditions:

 

(A)                              Accuracy of Representations and Warranties. 
The representations and warranties of Investor herein or in any document
delivered pursuant to this Agreement will be true and correct in all material
respects on and as of the First Closing Date; provided, however, that each
representation and warranty of Investor in Section 4.1 will be true and correct
in all respects on and as of the First Closing Date as if made again as of such
date.

 

(B)                                Covenants.  Investor will have complied, in
all material respects, with the covenants set forth in Sections 5.1, 5.3 and
5.4.

 

(C)                                Investor’s Deliverables.  The Investor will
have delivered to the Company the following documents duly executed by Investor,
or on behalf of Investor:

 

(i)                                     a wire transfer of immediately
verifiable funds in an amount equal to US$1,250,000.00;

(ii)                                  resolutions of Investor’s board of
directors approving the transactions contemplated by this Agreement;

(iii)                               a certificate dated as of the First Closing
Date and signed by the President of Investor certifying that all of the
representations and warranties of Investor comply with Section 6.2(A);

(iv)                              the duly authorized and executed Distribution
Agreement; and

(v)                                 the duly authorized and executed Joint
Product Development Agreement.

 

12

--------------------------------------------------------------------------------


 

6.3.                              Failure of Condition.  Any condition specified
in this Article 6 may be waived, if consented to in writing by the party whose
performance is subject to satisfaction of the condition.

 

6.4.                              Termination.  All obligations and rights
associated with this Agreement may be terminated at any time prior to the First
Closing Date:

 

(A)                              By the mutual consent of the Company and
Investor;

 

(B)                                By the Company or Investor if the Closing has
not occurred on or before July 31, 2010 (or such later date as may be mutually
agreed to by the parties in writing);

 

(C)                                By Investor, if any condition in Section 6.1
becomes incapable of fulfillment as of the First Closing Date, provided that
Investor has not waived such condition; or

 

(D)                               By the Company, if any condition in
Section 6.2 becomes incapable of fulfillment as of the First Closing Date,
provided that the Company has not waived such condition.

 

Termination of this Agreement under any of the preceding clauses (B) through
(D) will be effective two (2) Business Days after the party seeking termination
gives the other parties written notice of such termination.  Notwithstanding any
provision in this Section 6.4, a party will not have a right to terminate this
Agreement (except by mutual written consent pursuant to Section 6.4(A)) if the
failure to satisfy any condition to closing results in any material respect from
the breach (or anticipated breach) by such terminating party of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

 

6.5.                              Effect of Termination.  If terminated pursuant
to Section 6.4, then this Agreement will be of no further force or effect,
except for the terms of Section 11.2, and no party will have any further
obligation or liability hereunder (except pursuant to the section set forth
above).

 

7.                                      SECOND TRANCHE MILESTONE

 

7.1.                              Transfer and Assignment of Distribution
Agreements.  For purposes of meeting the conditions set forth in Section 2.2(C),
effective as of the Second Tranche Closing Date, the Company will assign,
transfer (and if not transferrable by the terms of such agreement, then transfer
the economic benefit) to Elitech UK Limited or cause Corgenix U.K. Ltd. to
assign and transfer (and if not transferrable by the terms of such agreement,
then transfer the economic benefit), and Elitech UK Limited will assume all of
the obligations of the Company or Corgenix U.K. Ltd. under all distribution
agreements executed by Company or Corgenix U.K. Ltd., as the case may be,
related to any distributor whose territory is outside of North America
(“Distributorship Agreements”).

 

7.2.                              Inability to Obtain Novation.  If the Company
and Corgenix U.K. Ltd. are unable to obtain, or to cause to be obtained, any
required consent, approval, release, substitution or amendment allowing any
Distributorship Agreement to be assigned or transferred to, or managed by,
Elitech UK Limited, then the Company or Corgenix U.K. Ltd., as the case may be,
will continue to be bound by such agreements and, unless otherwise prohibited by
law or the terms thereof, Elitech UK Limited shall, as agent or subcontractor
for the Company and Corgenix U.K.

 

13

--------------------------------------------------------------------------------


 

Ltd., as the case may be, pay, perform, and discharge fully, or cause to be
paid, transferred or discharged, all the rights and obligations of the
Distributorship Agreements from and after the closing of the Second Tranche.  If
an agency or subcontractor management relationship will not adequately address
the needs of the Company, Corgenix U.K. Ltd., and Elitech UK Limited, then the
Company, Corgenix U.K. Ltd., and Elitech UK Limited will in good faith structure
a mutually acceptable arrangement to accomplish the intent of this Agreement.
Under the circumstances contemplated by this Section 7.2, it is the intent of
the parties that the Company and Corgenix U.K. Ltd. shall, without further
consideration other than that delivered at the closing of the Second Tranche,
deliver to Elitech UK Limited the value, net of tax obligations of the Company
and/or Corgenix U.K. Ltd. on revenue generated (and net of the balance of any
applicable foreign tax credits), of all rights and other consideration received
by them in respect of operations under the Distributorship Agreements. If and
when any such consent, approval, release, substitution or amendment shall be
obtained or such Distributorship Agreements shall otherwise become assignable or
able to be novated, each of the Company and Corgenix U.K. Ltd. shall thereafter
assign, or cause to be assigned, all its rights and obligations thereunder to
Elitech UK Limited without the payment of any further consideration, and Elitech
UK Limited shall, without any further consideration, assume such rights and
obligations, subject to Investor and Elitech’s indemnification obligations set
forth in Section 7.3(A) below.

 

7.3.                              Indemnification.

 

(A)                              Investor and Elitech, jointly and severally,
will indemnify and hold harmless the Company and Corgenix U.K. Ltd., and their
respective directors, officers, stockholders, Affiliates and agents (together
with the Company and Corgenix U.K. Ltd., collectively, the “Corgenix Indemnified
Parties,” or individually, a “Corgenix Indemnified Party”), at all times as of
and after the Second Closing Date, from and against, and shall compensate and
reimburse each Corgenix Indemnified Party for, any and all out-of-pocket
damages, costs, liabilities, losses, judgments, penalties, fines, fees expenses
or other costs, (including, without limitation, any and all common law, civil
law, treaty, European Union or any country specific imposed or permitted fines
or fees), including reasonable attorneys’ fees (collectively, “Damages”)
incurred by any Corgenix Indemnified Party, arising from or incurred after the
Second Closing Date and relating to: (1) any action taken under or failure to
act pursuant to any of the Distributorship Agreements; or (2) the termination,
modification, transfer, assignment (or deemed termination, modification,
transfer or assignment thereof) of any of the Distributorship Agreements.

 

(B)                                The Company will indemnify and hold harmless
each of Elitech, Elitech UK Limited and Investor, and their respective
directors, officers, stockholders, Affiliates and agents (collectively, the
“Elitech Indemnified Parties,” or individually, an “Elitech Indemnified Party”)
from and against all Damages incurred by any Elitech Indemnified Party and
relating to: (i) any action taken under or failure to act pursuant to any of the
Distributorship Agreements prior to the closing of the Second Tranche; or
(ii) the termination or severance of any employees of Corgenix U.K. Ltd.; or
(iii) the leased facilities of Corgenix U.K. Ltd.

 

14

--------------------------------------------------------------------------------


 

8.                                      CONDITIONS TO CLOSING THE SECOND
TRANCHE.

 

8.1.                              Conditions to Investor’s Obligations. 
Investor’s obligations to purchase the Second Tranche Shares and to otherwise
consummate the transactions contemplated in this Agreement on the Second Closing
Date are subject to satisfaction of the following conditions:

 

(A)                              Accuracy of Representations and Warranties. 
The Company’s representations and warranties in this Agreement and in any
certificate or document delivered pursuant to this Agreement will be true and
correct in all material respects on and as of the Second Closing Date as if made
again as of such date; provided, however, that each representation and warranty
of the Company in Section 3.1 will be true and correct in all respects on and as
of the Second Closing Date as if made again as of such date.

 

(B)                                No Default.  No material defaults of the
Company will have occurred, that remain uncured beyond the applicable cure
period(s), under this Agreement, the Distribution Agreement or the Joint Product
Development Agreement.

 

(C)                                Covenants.  The Company will have complied,
in all material respects, with the covenants set forth in Sections 5.3 and 5.4.

 

(D)                               Second Tranche Milestone.  The Company will
have completed its obligations pursuant to the Second Tranche Milestone in
accordance with Sections 7.1 and 7.2, within the time period set forth in
Section 2.2(C).

 

(E)                                 No Legal Action.  No federal, state or local
governmental authority of competent jurisdiction will have instituted any
proceedings to restrain, prohibit or otherwise challenge the legality or
validity of the transactions contemplated herein that has not been dismissed or
otherwise resolved in a manner that does not materially and adversely affect the
transactions contemplated, and no injunction, order or decree of any federal,
state or local governmental authority is in effect that restrains or prohibits
the purchase or sale of the shares of Common Stock or the consummation of the
other transactions contemplated herein.

 

(F)                                 Company’s Deliverables.  The Company will
have delivered to Investor the following documents duly executed by the Company,
or on behalf of the Company (and, in the case of sub-clause (v) below, by or on
behalf of Corgenix U.K. Ltd.):

 

(i)                                     a certificate representing the Second
Tranche Shares being purchased by Investor, inclusive of the Legend;

(ii)                                  the Second Tranche Warrant;

(iii)                               resolutions of the Board of Directors
approving issuance of the Second Tranche Shares and Warrant;

(iv)                              a certificate dated as of the Second Closing
Date and signed by the President of the Company certifying that the conditions
of Sections 8.1(A), 8.1(B) and 8.1(C) have been satisfied; and

(v)                                 the duly authorized and executed Assignment
and Assumption Agreement.

 

15

--------------------------------------------------------------------------------


 

8.2.                              Conditions to the Company’s Obligations.  The
Company’s obligations to sell the Second Tranche Shares, to issue the Second
Tranche Warrant and to otherwise consummate the transactions contemplated in
this Agreement on the Second Closing Date are subject to satisfaction of the
following conditions:

 

(A)                              Accuracy of Representations and Warranties. 
The representations and warranties of Investor herein or in any document
delivered pursuant to this Agreement will be true and correct in all material
respects as of the Second Closing Date; provided, however, that each
representation and warranty of Investor in Section 4.1 will be true and correct
in all respects on and as of the Second Closing Date as if made again as of such
date.

 

(B)                                No Default.  No material defaults of Elitech
UK Limited will have occurred, that remain uncured beyond the applicable cure
period(s), under this Agreement, the Distribution Agreement or the Joint Product
Development Agreement.

 

(C)                                Covenants.  Investor will have complied, in
all material respects, with the covenants set forth in Sections 5.3 and 5.4.

 

(D)                               Second Tranche Milestone.  The Investor will
have completed its obligations pursuant to the Second Tranche Milestone in
accordance with Sections 7.1 and 7.2, within the time period set forth in
Section 2.2(C).

 

(E)                                 Investor’s Deliverables.  The Investor will
have delivered to the Company the following documents duly executed by Investor,
or on behalf of Investor (or, in the case of sub-clause (iv) below, by or on
behalf of Elitech UK Limited):

 

(i)                                     a wire transfer of immediately
verifiable funds in an amount equal to US$250,000.00;

(ii)                                  resolutions of the Investor’s board of
directors approving the Second Tranche;

(iii)                               a certificate dated as of the Second Closing
Date and signed by the President of Investor certifying that the conditions of
Sections 8.2(A) and 8.2(B) have been satisfied; and

(iv)                              the duly authorized and executed Assignment
and Assumption Agreement.

 

8.3.                              Failure of Condition.  Any condition specified
in this Article 8 may be waived, if consented to in writing by the party whose
performance is subject to satisfaction of the condition.

 

8.4.                              Termination.  The obligations and rights of
the Company and the Investor associated with the Second Tranche may be
terminated at any time prior to the Second Closing Date:

 

(A)                              By the mutual consent of the Company and
Investor;

 

(B)                                By the Company or Investor if the Closing
will not have occurred on or before January 16, 2011 (or such later date as may
be mutually agreed to in writing);

 

16

--------------------------------------------------------------------------------


 

(C)                                By Investor, if any condition in Section 8.1
becomes incapable of fulfillment as of the Second Closing Date, provided that
Investor has not waived such condition, and provided further that such
incapability of fulfillment is not the result of a material act or omission on
the part of Investor or an Affiliate of Investor; or

 

(D)                               By the Company, if any condition in
Section 8.2 becomes incapable of fulfillment as of the Second Closing Date,
provided that the Company has not waived such condition, and provided further
that such incapability of fulfillment is not the result of a material act or
omission on the part of the Company or an Affiliate of the Company.

 

Termination of under any of the preceding clauses (B) through (D) will be
effective two (2) Business Days after the party seeking termination gives the
other parties written notice of such termination.  Notwithstanding any term in
this Section 8.4, a party will not a have right to terminate the rights and
obligations associated with the Second Tranche (except by mutual written consent
pursuant to Section 8.4(A)) if the failure to satisfy any condition to closing
results in any material respect from the breach (or anticipated breach) of such
terminating party of any of its representations, warranties, covenants or
agreements contained in this Agreement.

 

8.5.                              Effect of Termination.  Termination of the
Second Tranche pursuant to Section 8.4 will terminate all obligations and rights
of the parties related to the Second Tranche.  Notwithstanding the foregoing,
termination of the Second Tranche, pursuant to Section 8.4 will not be deemed to
terminate either parties’ obligations related to the Third Tranche, nor will it
release any party from any liability for a breach of any term hereof (nor a
waiver of any right in connection therewith) and will be in addition to any
other right or remedy a party has under this Agreement or otherwise.  The
exercise of a right of termination is not an election of remedies.

 

9.                                      THIRD TRANCHE MILESTONE; FEASIBILITY OF
ASSAYS

 

For purposes of meeting the conditions set forth in Section 2.3(C), not later
than the Third Tranche Closing Date, the Parties and their respective Affiliates
will have successfully determined the feasibility of not less than two (2) New
Corgenix Assays substantially in accordance with the performance criteria,
prototype acceptance criteria, development time, development expenses, sourcing
arrangements and such other material criteria as may be set forth in the
Development Plans for such New Corgenix Assays and in accordance with the Joint
Product Development Agreement.  For purposes of this Article 9, the terms “New
Corgenix Assays” and “Development Plan” have the meanings ascribed to them in
the Joint Product Development Agreement.

 

10.                               CONDITIONS TO CLOSING THE THIRD TRANCHE

 

10.1.                        Conditions to Investor’s Obligations.  Investor’s
obligations to purchase the Third Tranche Shares and to otherwise consummate the
transactions contemplated in this Agreement on the Third Closing Date are
subject to satisfaction of the following conditions:

 

(A)                              Accuracy of Representations and Warranties. 
The Company’s representations and warranties in this Agreement and in any
certificate or document delivered pursuant to this Agreement will be true and
correct on and as of the Third Closing Date; provided, however, that each
representation and warranty of the Company in Section 3.1 will be

 

17

--------------------------------------------------------------------------------


 

true and correct in all respects on and as of the Third Closing Date as if made
again as of such date.

 

(B)                                No Default.  No material defaults of the
Company will have occurred, that remain uncured beyond the applicable cure
period(s), under this Agreement, the Distribution Agreement or the Joint Product
Development Agreement.

 

(C)                                Covenants.  The Company will have complied,
in all material respects, with the covenants set forth in Sections 5.3 and 5.4.

 

(D)                               Third Tranche Milestone.  The Company will
have completed its obligations pursuant to the Third Tranche Milestone in
accordance with Article 9, within the time period set forth in Section 2.3(C).

 

(E)                                 No Legal Action.  No federal, state or local
governmental authority of competent jurisdiction will have instituted any
proceedings to restrain, prohibit or otherwise challenge the legality or
validity of the transactions contemplated herein that has not been dismissed or
otherwise resolved in a manner that does not materially and adversely affect the
transactions contemplated, and no injunction, order or decree of any federal,
state or local governmental authority is in effect that restrains or prohibits
the purchase or sale of the shares of Common Stock or the consummation of the
other transactions contemplated herein.

 

(F)                                 Company’s Deliverables.  The Company will
have delivered to Investor the following documents duly executed by the Company,
or on behalf of the Company:

 

(i)                                     a certificate representing the Third
Tranche Shares being purchased by Investor, inclusive of the Legend;

(ii)                                  the Third Tranche Warrant;

(iii)                               resolutions of the Board of Directors
approving issuance of the Third Tranche Shares and Warrant; and

(iv)                              a certificate dated as of the Third Closing
Date and signed by the President of the Company certifying that the conditions
of Sections 10.1(A), 10.1(B) and 10.1(C) have been satisfied.

 

10.2.                        Conditions to the Company’s Obligations.  The
Company’s obligations to sell the Third Tranche Shares, to issue the Third
Tranche Warrant and to otherwise consummate the transactions contemplated in
this Agreement on the Third Closing Date are subject to satisfaction of the
following conditions:

 

(A)                              Accuracy of Representations and Warranties. 
The representations and warranties of Investor herein or in any document
delivered pursuant to this Agreement will be true and correct in all material
respects as of the Third Closing Date; provided, however, that each
representation and warranty of Investor in Section 4.1 will be true and correct
in all respects on and as of the Third Closing Date as if made again as of such
date.

 

(B)                                No Default.  No material defaults of Elitech
UK Limited will have occurred, that have remained uncured beyond the applicable
cure period(s), under this Agreement, the Distribution Agreement or the Joint
Product Development Agreement.

 

18

--------------------------------------------------------------------------------


 

(C)                                Covenants.  Investor will have complied, in
all material respects, with the covenants set forth in Sections 5.3 and 5.4.

 

(D)                               Third Tranche Milestone.  Investor will have
completed its obligations pursuant to the Third Tranche Milestone in accordance
with Article 9, within the time period set forth in Section 2.3(c).

 

(E)                                 Investor’s Deliverables.  The Investor will
have delivered to the Company the following documents duly executed by Investor,
or on behalf of Investor:

 

(i)                                     a wire transfer of immediately
verifiable funds in an amount equal to US$500,000.00;

(ii)                                  resolutions of the Investor’s board of
directors approving the Third Tranche; and

(iii)                               a certificate dated as of the Third Closing
Date and signed by the President of Investor certifying that the conditions of
Sections 10.2(A) and 10.2(B) have been satisfied.

 

10.3.                        Failure of Condition.  Any condition specified in
this Article 10 may be waived, if consented to in writing by the party whose
performance is subject to satisfaction of the condition.

 

10.4.                        Termination.  The obligations and rights associated
with the Third Tranche may be terminated at any time prior to the Third Closing
Date:

 

(A)                              By the mutual consent of the Company and
Investor;

 

(B)                                By the Company or Investor if the Closing
will not have occurred on or before July 16, 2011, (or such later date as may be
mutually agreed to in writing);

 

(C)                                By Investor, if any condition in Section 10.1
becomes incapable of fulfillment as of the Third Closing Date, provided that
Investor has not waived such condition, and provided further that such
incapability of fulfillment is not the result of a material act or omission on
the part of Investor or an Affiliate of Investor; or

 

(D)                               By the Company, if any condition in
Section 10.2 becomes incapable of fulfillment as of the Third Closing Date,
provided that the Company has not waived such condition, and provided further
that such incapability of fulfillment is not the result of a material act or
omission on the part of the Company or an Affiliate of the Company.

 

Termination of the rights and obligations associated with the Third Tranche
under any of the preceding clauses (B) through (D) will be effective
two (2) Business Days after the party seeking termination gives the other
parties written notice of such termination.  Notwithstanding any term in this
Section 10.4, a party will not have a right to terminate the rights and
obligations associated with the Third Tranche (except by mutual written consent
pursuant to Section 10.4(A)) if the failure to satisfy any condition to closing
results in any material respect from the breach (or anticipated breach) of such
terminating party of any of its representations, warranties, covenants or
agreements contained in this Agreement.

 

19

--------------------------------------------------------------------------------


 

10.5.                        Effect of Termination.  Termination of the Third
Tranche pursuant to Section 10.4 will terminate all obligations and rights of
the parties related to the Third Tranche.  Termination of the Third Tranche
pursuant to Section 10.4 will not be deemed to release any party from any
liability for a breach of any term hereof (nor a waiver of any right in
connection therewith) and will be in addition to any other right or remedy a
party has under this Agreement or otherwise.  The exercise of a right of
termination is not an election of remedies.

 

11.                               GOVERNANCE MATTERS.

 

11.1.                        Investor Right to Designate Nominee for Director. 
Investor will have the right to designate one (1) individual for election or
appointment to the Board of Directors (the “Investor’s Designee”), so long as
Investor owns at least five percent (5%) of the outstanding Common Stock. 
Investor agrees that the foregoing is a right to designate a person for election
to the Board of Directors, not a right to appoint directly to the Board of
Directors, and therefore is subject to Investor’s Designee obtaining sufficient
votes for election from the stockholders of the Company except in the case of
the appointment of David Ludvigson as of the First Closing Date, which will be
accomplished by the Board of Directors action only.  The Board of Directors will
not designate a competing nominee against the Investor’s Designee except as
required by stockholder action.  Until such time as Investor makes such
designation, and at any time after such conditions for nomination cease to be
satisfied or Investor otherwise has no nominee on the Board of
Directors, Investor will have the right to send a non-voting observer to all
Board of Directors meetings as long as Investor holds at least five percent (5%)
of the total issued and outstanding number of shares of Common Stock.  The
non-voting observer may participate in discussions of matters brought to the
Board of Directors, including the right to receive all notices, minutes,
consents and other materials, financial and otherwise, which the Company
provides to the Board of Directors, such copies to be delivered to the address
specified by the non-voting observer; provided, however, that the Company
reserves the right to exclude the non-voting observer from access to any
material or meeting or portion thereof (a) if the Board of Directors reasonably
believes that such material, meeting or portion thereof will involve information
that should not reasonably be shared with any party outside of the Board of
Directors; or (b) if the Company believes, upon advice of counsel, that such
exclusion is reasonably necessary to any government contracts, security
clearances, or to preserve attorney-client privilege.  The Company will give the
non-voting observer written notice of any meeting of the Board of Directors
simultaneously with that given to the members of the Board of Directors such
that the non-voting observer will be able to exercise effectively the rights
granted by this Section 11.1.  The Company will give the non-voting observer
copies of any written actions by consent of the Board of Directors (other than
such actions by consent which include the confidential information excluded in
subpart (a) and (b) above).  The non-voting observer will execute a
confidentiality agreement in form and substance reasonably satisfactory to the
Board of Directors with respect to the information and discussions to which the
non-voting observer has access pursuant to this Section 11.1.

 

11.2.                        Confidential Information.  The parties hereby
expressly agree that any confidential information delivered by any party to any
other party pursuant to this Agreement will be deemed “Confidential Information”
subject to all of the terms and provisions contained in that certain mutual
non-disclosure agreement substantially in the form attached as Exhibit E (the

 

20

--------------------------------------------------------------------------------


 

“Confidentiality Agreement”) dated July 16, 2010, by and among the Corgenix
Group and the Elitech Group (as those terms are defined in the Confidentiality
Agreement).

 

12.                               CHANGE OF CONTROL PROCESS.  The following will
govern Investor’s rights and responsibilities with respect to a potential Change
of Control transaction at any time from the First Closing Date through to the
third (3rd) anniversary of the First Closing Date.

 

12.1.                        Decision to Solicit Offers.  If the Board of
Directors determines to initiate the solicitation of offers or indications of
interest in pursuing a Change of Control transaction (without having first
received an unsolicited offer from a third party), then the Board of Directors
will, consistent with its fiduciary duty to maximize shareholder value, design a
process in consultation with legal counsel and any financial advisor the Board
of Directors elects to engage at the time. Investor may participate in the
process to the extent it desires to be involved, on the terms established by the
Board of Directors to govern the solicitation of offers process. The parties
expect that this process may include some form of auction, however limited in
nature, in which an investment banker identifies reasonably likely acquisition
candidates to approach. The parties intend that, if all other offered terms are
equal (such as, for example, conditions to close or timing), and assuming a
successful commercial relationship exists between the parties at the time, an
equal financial value offered by Investor would be considered to be a superior
offer.

 

12.2.                        Unsolicited Offer.  If the Company receives an
unsolicited third-party offer (or indication of interest in making an offer)
with respect to a Change of Control transaction, it will provide prompt written
notice (“Notice of an Offer”) of the details of that offer to Investor. If the
Board of Directors elects to begin a process that could lead to a Change of
Control (in response to that unsolicited offer), then it will (a) commence
negotiations with the unsolicited bidder and with Investor to seek the highest
value available from those parties; and (b) consider retaining the services of
an investment banker to guide the process, to ensure that all reasonably
identifiable third-party bidders are involved, and/or to render a fairness
opinion if a deal is reached. If a definitive agreement is entered into based on
those discussions, and if deemed necessary or appropriate by the Board of
Directors, then the Company will endeavor to include a market check right in any
definitive agreement, to allow the Company to “test the market” with respect to
the price obtained.  If Investor is the highest bid, it will permit a market
check of at least a sixty (60) calendar day period, on terms and in the manner
the Board of Directors believes will best comply with its fiduciary duties to
the stockholders of the Company. Investor or, if applicable, the third-party
bidder, would be informed of the progress and results of any market check
analysis. The Company would evaluate any revised offer from Investor or the
third party, along with any other offers received during the market check.  If,
however, the unsolicited offer leads to a Board of Directors decision to explore
a sale of the Company, but not on terms offered by, or not with, the unsolicited
third-party bidder, then the Company would proceed under the process set forth
in Section 12.1 above.  The Notice of an Offer may provide Investor a specified
period of time within which to submit its own offer, such time period to be
determined in the discretion of the Board of Directors.  If Investor does not
provide an offer within any time period prescribed by the Board of Directors,
then Investor will be deemed to have waived all further rights pursuant to this
Article 12 related to the then contemplated Change of Control transaction.

 

21

--------------------------------------------------------------------------------


 

12.3.                        Offer Irrevocable.  Any offer delivered by Investor
under Sections 12.1 or 12.2 will be irrevocable for a period ending on the
ninety-fifth (95th) day following the date of the Board of Director’s receipt of
the Investor’s offer (the “Offer Period”).

 

12.4.                        Recommend an Offer.  Upon receipt of all final
offers, the Board of Directors will review and assess, in accordance with their
fiduciary duties, each offer presented and determine which offer is the best
offer (if any) to be recommended and presented to the stockholders of the
Company.

 

12.5.                        Stockholder Approval.  If the Board of Directors
has elected to proceed with a Change of Control transaction, then in accordance
with applicable law and the Bylaws and Articles of Incorporation of the Company,
the Board of Directors will schedule a special meeting of the stockholders to
vote on the proposed Change of Control.

 

12.6.                        No Default.  Investor’s rights pursuant to this
Article 12 will be terminated and of no further force or effect upon the
existence of a default by Investor under this Agreement, by Elitech UK Limited
under the Distribution Agreement or by Elitech under the Joint Product
Development Agreement, provided such default is not cured within thirty (30)
calendar days after notice of the existence of such default.

 

13.                               CORGENIX U.K. LTD. EMPLOYEE MATTERS.

 

13.1.                        Employment Offers.  Elitech may, but is not
required to, cause Elitech UK Limited to make offers of employment to some of
Corgenix U.K. Ltd.’s employees or seek to engage some of Corgenix U.K. Ltd.’s
employees as independent contractors or consultants.  Effective upon the First
Closing Date, for those former employees of the Company that are offered
employment and accept such offers of employment and become employees of Elitech
UK Limited (each such employee, a “Former Corgenix Employee”), the Company
hereby waives for itself and on behalf of Corgenix U.K. Ltd., for the benefit of
Elitech and Elitech UK Limited, any and all restrictions in any agreement
relating to (a) non-competition with the Company or its Affiliates subsequent to
termination of employment; or (b) maintenance of confidentiality of any
information for the benefit of the Company or its Affiliates.  Elitech UK
Limited will be exclusively liable for all compensation and all health, welfare,
disability, retirement, severance and other benefits that Elitech UK Limited
provides to any Former Corgenix Employee on or after the date on which such
Former Corgenix Employee accepts an offer of employment and becomes an employee
of Elitech UK Limited.  Corgenix U.K. Ltd. will be exclusively liable for all
such compensation, benefits, and associated taxes and social charges that it
provides to such Former Corgenix Employee prior to such date.

 

13.2.                        Cooperation on Employment Offers.  The Company and
Elitech will reasonably cooperate, and each party will cause its respective
Affiliates to reasonably cooperate, with each other so that on a mutually
determined date prior to the closing of the Second Tranche, Corgenix U.K. Ltd.
will distribute to its employees designated in writing by Elitech UK Limited a
general form of employee offer letter.  The Company agrees to use, and to cause
Corgenix U.K. Ltd. to use, commercially reasonable efforts under communications
reasonably approved in advance by Elitech and Elitech UK Limited to obtain
signed copies of the offer letters from the designated employees.

 

22

--------------------------------------------------------------------------------


 

14.                               MISCELLANEOUS.

 

14.1.                        Default.  In the event that a party is in breach of
this Agreement the non-breaching party will send written notice to the breaching
party describing such breach and permitting the breaching party thirty (30)
calendar days to cure such breach.  If the breaching party does not cure such
breach, such party will be in default under the terms of this Agreement.

 

14.2.                        Survival of Representations and Warranties.  All
representations and warranties made by the Company and Investor in this
Agreement and in certificates or other documents delivered pursuant hereto will
survive the making of the investments and the carrying out of the transactions
contemplated by this Agreement and the sale, issuance, and delivery of the
shares of Common Stock purchased pursuant to the respective Closing for a period
of two (2) calendar years after such representation and warranty is made. 
Notwithstanding anything in this Agreement to the contrary, the parties to this
Agreement hereby agree that no claim based on a breach of any representation or
warranty may be made after the second anniversary of the most recent Closing. 
All covenants, agreements, representations and warranties expressly made in this
Agreement will be binding upon any successors and assigns of the Company and
Investor.

 

14.3.                        Permitted Disclosures.  No party to this Agreement
will make any press release or public announcement with respect to this
Agreement or the transactions contemplated hereby without the prior written
consent of the other parties (which consent shall not be unreasonably withheld,
delayed or conditioned); provided, however, that any party may make any
disclosure or announcement that such party, after consultation with its legal
counsel, determines that it is obligated to make pursuant to applicable law or
regulation of any national securities exchange or in order to discharge its
fiduciary duties, in which case, the party desiring to make the disclosure shall
consult with the other parties and give due consideration to the comments as
such other parties may have prior to making such disclosure or announcement.

 

14.4.                        Successors and Assigns.  The terms and conditions
of this Agreement will inure to the benefit of and be binding upon the
respective successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

14.5.                        Notices.  Except as may be otherwise provided
herein, all notices, requests, waivers and other communications made pursuant to
this Agreement will be in writing and will be conclusively deemed to have been
duly given (a) when hand delivered to the other parties; (b) when received if
sent by facsimile or electronic mail to the number or the email address set
forth below provided that the sending party receives a confirmation of delivery;
(c) three (3) Business Days after deposit in the U.S. mail with first class or
certified mail receipt requested postage prepaid and addressed to the other
parties as set forth below; or (d) forty-eight (48) hours after deposit with an
internationally recognized overnight delivery service, postage prepaid,
addressed to the parties as set forth below with next-business-day delivery
guaranteed, provided that the sending party receives a confirmation of delivery
from the delivery service provider.

 

23

--------------------------------------------------------------------------------


 

To the Company:

 

Corgenix Medical Corporation

Attention: President

11575 Main Street, Suite 400

Broomfield, Colorado 80020

Facsimile:  (303) 453-8896

Email: Dsimpson@corgenix.com

 

Copy to:

 

Husch Blackwell Sanders LLP

Attention: Robert P. Attai

1700 Lincoln Street, Suite #4700

Denver, Colorado 80203

Facsimile:  (303) 749-7272

Email: robert.attai@huschblackwell.com

 

To Investor or Elitech:

 

Wescor, Inc.

Attention: Michael Saunders

370 West 1700 South

Logan, Utah 84321

Facsimile:  (425) 752-4127

Email:  m.saunders@elitechgroup.com

 

Copy to:

 

Jackson Walker L.L.P.

Attention:  L. Scott Brown

901 Main Street, Suite 6000

Dallas, Texas 75202

Facsimile:  (214) 661-6869

Email:  sbrown@jw.com

 

Each person making a communication hereunder by facsimile or electronic mail
will promptly confirm by telephone to the person to whom such communication was
addressed each communication made by it by facsimile or electronic mail, but the
absence of such confirmation will not affect the validity of any such
communication.  A party may change or supplement the addresses given above, or
designate additional addresses, for purposes of this Section 14.5 by giving the
other parties written notice of the new address in the manner set forth above.

 

14.6.                        Governing Law.  This Agreement and any controversy
arising out of or relating to this Agreement will be governed by and construed
in accordance with the general corporation law of the State of Nevada as to
matters within the scope thereof, and as to all other matters will be governed
by and construed in accordance with the internal laws of the State of Colorado,

 

24

--------------------------------------------------------------------------------


 

without regard to conflict of law principles that would result in the
application of any law other than the law of the State of Colorado.

 

14.7.                        Venue.  Each of the parties consents and submits to
the jurisdiction of the federal courts located in the District of Colorado in
connection with any suits or other actions arising between the parties under
this Agreement, and consents and waives any objections to the venue of such
action or proceeding in the federal courts located in the District of Colorado.

 

14.8.                        Remedies.  No remedy herein conferred is intended
to be exclusive of any other remedy herein or as provided by law, but each will
be cumulative and will be in addition to every other remedy set forth in the
Transaction Documents or the Exhibits.  Notwithstanding anything in this
Agreement to the contrary, no party will be obligated to any other Person for
any consequential, incidental, indirect, special, exemplary or punitive damages
or losses based on future revenue, income or profits, diminution of value or
loss of business reputation or opportunity.

 

14.9.                        Expenses. Except as expressly stated otherwise in
this Agreement, each party will bear its own costs and expenses incurred in
connection with the transactions contemplated herein.

 

14.10.                  Severability.  If any term, provision, covenant, or
condition of this Agreement, or its application to any person or circumstance,
will be held by a court of competent jurisdiction to be invalid, unenforceable,
or void, the remainder of this Agreement and such term, provision, covenant, or
condition as applied to other persons or circumstances will remain in full force
and effect.

 

14.11.                  Incorporation of Exhibits.  The Exhibits identified in
this Agreement are incorporated herein by reference and made a part hereof.

 

14.12.                  Entire Agreement; Amendments.  The Transaction Documents
and the other documents and agreements delivered pursuant thereto constitute the
full and entire understanding and agreement among the parties with respect to
the subject hereof and thereof.  The provisions of this Agreement may be amended
only in writing and signed by a duly authorized representative of each of the
Company, Elitech and Investor.

 

14.13.                  Authorization.  Each of the undersigned representatives
of the parties warrants and represents that he or she is duly authorized to
execute this Agreement on behalf of the respective party for which he or she
signs, and that the organization on whose behalf he or she signs is currently in
good standing in the jurisdiction where organized.

 

14.14.                  Number and Tense.  Throughout this Agreement, as the
context may require, the singular number includes the plural, and the plural
number includes the singular.

 

14.15.                  Headings.  The headings of the articles and sections of
this Agreement are inserted for convenience only and will not be deemed to
constitute a part of this Agreement.

 

25

--------------------------------------------------------------------------------


 

14.16.                  Counterparts.  This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

14.17.                  Delays, Omission, and Waivers.  No delay or omission to
exercise any right, power or remedy accruing to the Company or to Elitech and
Investor upon any breach or default of any party hereto under this Agreement
will impair any such right, power or remedy of the Company, Elitech or Investor,
nor will it be construed to be a waiver of any such breach or default or an
acquiescence therein, nor will any similar breach or default be deemed a waiver
of any other breach or default theretofore or thereafter occurring; nor will any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of the Company, Elitech or
Investor of any breach or default under this Agreement or any waiver on the part
of the Company, Elitech or Investor of any provisions or conditions of this
Agreement must be in writing and will be effective only to the extent
specifically set forth in such writing.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first written above.

 

THE COMPANY:

CORGENIX MEDICAL CORPORATION, a

 

Nevada corporation

 

 

 

 

 

 

 

By: Douglass T. Simpson

 

Its: President and Chief Executive Officer

 

 

 

 

ELITECH:

FINANCIÈRE ELITECH SAS, a

 

société par actions simplifiée organized under the laws of France

 

 

 

 

 

 

 

By: Pierre Debiais

 

Its: President

 

 

 

 

INVESTOR:

WESCOR, INC., a

 

Utah corporation

 

 

 

 

 

 

 

By: Janice Wallentine

 

Its: Chief Financial Officer

 

27

--------------------------------------------------------------------------------


 

EXHIBITS CHECKLIST

 

Exhibit

 

Title

 

 

 

A

 

Form of Assignment and Assumption Agreement

 

 

 

B

 

Form of Distribution Agreement

 

 

 

C

 

Form of Joint Product Development Agreement

 

 

 

D

 

Form of Warrant

 

 

 

E

 

Form of Confidentiality Agreement

 

28

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DISTRIBUTORSHIP AGREEMENTS

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF DISTRIBUTION AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF JOINT PRODUCT DEVELOPMENT AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF WARRANT

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF CONFIDENTIALITY AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------